United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
STATION, Norfolk, VA. Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Laura A. O’Reilly, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-754
Issued: September 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On February 20, 2014 appellant, through his attorney, filed a timely appeal of the
September 6, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition while in the performance of duty.
On appeal, counsel contends that OWCP’s decisions were based on incorrect findings of
fact and conclusions of law. She asserts that the unsworn statements of management officials do
not outweigh appellant’s hearing testimony, which establishes that a December 10, 2012 yelling
incident occurred as alleged. Counsel further asserts that the hearing representative did not
consider the history provided by appellant in finding no hostile work environment. She contends
1

5 U.S.C. § 8101 et seq.

that the hearing representative incorrectly determined that appellant played an active role in
creating the December 10, 2012 incident.
FACTUAL HISTORY
On December 10, 2012 appellant, then a 44-year-old electrician, filed a traumatic injury
claim alleging that he suffered from extreme anxiety due to a hostile work environment that date.
He was sitting in a cubicle belonging to Rachel Scott, waiting to talk to Robert Sanderlin, his
supervisor, who was in a meeting with Richard S. Banks, a production manager, and Randy B.
Ives, a superintendent. Appellant alleged that Mr. Banks used profane language and yelled at
him to get out of the cubicle belonging to Ms. Scott, Mr. Banks’ assistant. He responded that
Mr. Banks could not tell him where to sit. Appellant stated that Mr. Banks threatened to write
him up if he did not leave. He got out of Ms. Scott’s chair and told Mr. Banks that he could
write him up. Appellant became humiliated and shaken when Mr. Banks yelled at him. He felt
worse after hearing Mr. Banks, Mr. Sanderlin, Mr. Ives and Darren Davis, a superintendent,
laughing about the incident. Appellant alleged that Mr. Ives told a coworker to stay away from
appellant because he had been recording people. He stated that he had recorded conversations to
prove that Mr. Banks and company had discriminated against him and created a hostile
environment. Following the December 10, 2012 incident, appellant requested leave and left
work.
By letter dated January 2, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested that he submit additional factual and medical
evidence. OWCP also requested that the employing establishment submit medical evidence if
appellant was treated at its medical facility.
In a December 19, 2012 statement, Kellie E. Morrow, an employee, related that on
December 10, 2012 appellant asked her if he could sit in Ms. Scott’s cubicle to wait for
Mr. Sanderlin to talk to him about not getting approved for an award. Ms. Morrow stated that
Mr. Banks came storming out of an office and started yelling profanities at appellant and telling
him to return to the shop where he belonged. Mr. Banks told appellant that he was sitting in
someone’s personal space and ordered him to leave or get written up. Ms. Morrow stated that
appellant walked toward the shops and calmly told Mr. Banks to write him up. She could tell he
was upset by Mr. Banks’ tone and embarrassed by his outburst. Ms. Morrow related that, once
the office door was closed, she could hear Mr. Sanderlin, Mr. Banks, Mr. Ives and Mr. Davis
talking and laughing loudly about the incident. Appellant returned after the meeting adjourned
and gave Mr. Sanderlin a leave slip. Ms. Morrow stated that she was very nervous because it
seemed a hostile work environment had been created for no apparent reason. She stated that
Mr. Banks’ tone of voice was very demeaning and cold. Ms. Morrow had never seen him that
angry before.
In a December 17, 2012 progress note, Donna M. Paris, a licensed clinical social worker,
stated that appellant remained anxious and worried. Appellant was worried about going to work
to see Mr. Sanderlin about his request for leave.
In medical records dated April 19 and December 17, 2012 and January 7, 2013,
Dr. Patricia Y. King, an attending psychiatrist, advised that appellant had major depressive

2

disorder due to a hostile work environment. She addressed his work capacity and physical
restrictions.
By letter dated January 29, 2013, the employing establishment challenged appellant’s
claim, contending that he had not established that the December 10, 2012 incident occurred as
alleged.
In a December 18, 2012 e-mail, Mr. Davis stated that he was in Mr. Banks’ office on
December 10, 2012. When Mr. Banks saw appellant sitting at Ms. Scott’s desk, he told him to
wait in the shop. Appellant responded that Mr. Banks could not tell him where to sit. Mr. Banks
explained to appellant that he was not sitting in his own workstation and that Ms. Scott had
items/articles of importance that should not be disturbed. He gave appellant a direct order to
wait in the shop for his supervisor. Mr. Davis stated that appellant mumbled something that was
inaudible to him.
In a January 24, 2013 letter, Paul Hodges, a supervisor, related that he was in his office
on December 10, 2012 when he heard a commotion a few cubicles away. He saw appellant walk
away and make a profane comment to Mr. Banks.
In a January 25, 2013 statement, Mr. Sanderlin related that he was in a meeting with all
the superintendents in Mr. Banks’ office on December 10, 2012 when Mr. Banks asked Mr. Ives
to step outside his office. Mr. Ives saw appellant sitting in Ms. Scott’s cubical which was located
next to Mr. Banks’ office. Mr. Banks left his office and told appellant that he could not sit there
because it was another person’s space and contained personnel belongs. He instructed appellant
to wait in the shop to talk to Mr. Sanderlin. Appellant refused to leave the cubical and responded
that Mr. Banks could not tell him where to sit. After Mr. Banks asked appellant to move for the
third time, he left the room. Mr. Sanderlin stated that he could not see Mr. Banks and appellant,
but he did not hear Mr. Banks talk loudly or in an inappropriate manner to appellant.
In an undated letter, Mr. Banks related that on December 10, 2012 he instructed appellant
not to sit in Ms. Scott’s cubical as it was not assigned to him and it contained sensitive
information. He refused to leave. Mr. Banks stated that appellant’s demeanor and tone were
disrespectful, rude and borderline aggressive when appellant responded that he could not tell him
where to sit. He gave appellant a direct order to leave the cubicle and to please wait for
Mr. Sanderlin in the shop. Appellant got up and left. While leaving Mr. Sanderlin’s office a few
minutes later, he called Mr. Banks a profane name. Mr. Banks contended that he was not rude
and did not display an aggressive posture or tone towards appellant. He simply did not want
appellant sitting in employees’ work spaces for no reason.
In a January 29, 2013 e-mail, Mr. Ives stated that he was in Mr. Banks’ office for a
regular staff meeting with Mr. Sanderlin and Mr. Davis on December 10, 2012. Their
conversation stopped and Mr. Ives opened the door to see if their conversation was being
overheard by any employees. Mr. Ives saw appellant sitting in Ms. Scott’s cubicle, which was
located near Mr. Banks’ office. Mr. Banks, in a nonaggressive tone, instructed appellant not to
sit there and to go into the shop. Mr. Ives stated that it was very obvious that appellant became
perturbed when he told Mr. Banks that he could sit where he wanted to sit. Mr. Banks again
asked appellant to leave and wait in the shop area or he would write him up. In a loud voice,

3

appellant told Mr. Banks to write him up. He then slowly left the office. Mr. Ives stated that he
could not believe how Mr. Banks remained so calm because appellant’s voice, attitude and
demeanor made him mad. He contended that Mr. Banks acted very professionally and appellant
acted like a jerk. Mr. Ives related that the episode was not loud or involved cursing. He had
never heard Mr. Banks be loud or verbally abusive towards appellant. Mr. Ives related that
Mr. Banks was friendly or professional towards appellant.
In a February 4, 2013 decision, OWCP denied appellant’s claim, finding that the weight
of the evidence did not establish that the December 10, 2012 incident occurred as alleged. It
found that the medical evidence did not establish that he sustained a diagnosed medical condition
causally related to an accepted employment factor.
On February 11, 2013 appellant requested an oral hearing before an OWCP hearing
representative and submitted medical evidence.
In progress notes and a letter dated May 10, 2012 to February 13, 2013, Dr. King advised
that appellant had anxiety and depression symptoms related to a hostile work environment. He
also addressed appellant’s disability for work.
In a January 30, 2013 progress note, Ms. Paris indicated that appellant was off work, but
continued to receive calls from the employing establishment to come into work to address
additional paperwork. She stated that he was not looking forward to returning to work.
At the June 17, 2013 oral hearing, appellant testified that on December 9, 2012
Ms. Sanderlin advised him that he was not going to receive a spot award for work performance
because Mr. Banks had decided not to give it to a light-duty employee.2 On December 10, 2012
he wanted to talk to Mr. Sanderlin regarding this matter. Appellant reiterated his allegations
regarding the incident on that date, Mr. Ives’ actions and his reaction to the incident. He testified
that Mr. Banks discovered that appellant had recorded their conversations over the past two years
to establish that he was being discriminated against. Appellant stated that he had filed an Equal
Employment Opportunity (EEO) complaint against Mr. Banks and Mr. Ives which was at the
hearing stage.
In a September 6, 2013 decision, an OWCP hearing representative affirmed the
February 4, 2013 decision. She found that the evidence was sufficient to establish that appellant
was sitting at a cubicle outside Mr. Banks’ office on December 10, 2012 when directed to leave
the office and return to the shop. Mr. Banks informed appellant that he should not be sitting in
someone else’s cubicle. The hearing representative also found that the evidence was insufficient
to establish that appellant was verbally abused by Mr. Banks. She determined that appellant was
an abusive party and active participant in the December 10, 2012 incident. The hearing
representive found that it was not necessary to address the medical evidence as he failed to
establish a compensable employment factor.

2

The record indicates that appellant had filed prior claims with OWCP.

4

LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by factors of his or her federal employment.3 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to his
or her condition; (2) medical evidence establishing that he or she has an emotional or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her emotional condition.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but, nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
3

Pamela R. Rice, 38 ECAB 838 (1987).

4

See Donna Faye Cardwell, 41 ECAB 730 (1990).

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon.,
42 ECAB 556 (1991).
8

See William H. Fortner, 49 ECAB 324 (1998).

9

Ruth S. Johnson, 46 ECAB 237 (1994).

5

providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.10 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.11
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of several actions
by his supervisors. OWCP denied his emotional condition claim on the grounds that he did not
establish any compensable employment factors. The Board must, thus, initially review whether
the alleged incidents and conditions of employment are covered employment factors under the
terms of FECA. The Board notes that appellant’s allegations do not pertain to his regular or
specially assigned duties under Cutler.12 Rather, appellant has alleged harassment and
discrimination and error or abuse in administrative matters on the part of his supervisors.
Appellant contended that on December 10, 2012 Mr. Banks used profane language and
yelled at him to get out of Ms. Scott’s cubicle. He further contended that Mr. Banks threatened
to write him up if he failed to do so. Appellant alleged that Mr. Banks, Mr. Ives, Mr. Sanderlin
and Mr. Davis laughed about the December 10, 2012 incident. The statement from Ms. Morrow
indicated that on December 10, 2012 she witnessed Mr. Banks yell profanities at appellant when
he ordered him to get out of Ms. Scott’s cubicle and to return to the shop. She also witnessed
him threaten to write appellant up if he failed to do so. Ms. Morrow stated that Mr. Banks’ tone
of voice was very demeaning and cold. She described appellant’s reaction to this incident and
stated that she became nervous that Mr. Banks’ actions created a hostile environment. The
statements of Mr. Banks, Mr. Sanderlin and Mr. Ives related that Mr. Banks did not raise his
voice and handled the situation in a professional manner. Mr. Ives stated that he had never heard
Mr. Banks speak loudly or verbally abuse appellant. Mr. Banks, Mr. Ives, Mr. Davis and
Mr. Hodges related that appellant was rude, disrespectful and nearly aggressive when he loudly
stated with profane language that Mr. Banks could not tell him where to sit. Mr. Banks also
stated that appellant called him a profane name as he was leaving Mr. Sanderlin’s office.
Appellant acknowledged that he used profane language in response to Mr. Banks’ directive. The
Board has recognized the compensability of physical threats and verbal aggression in certain
circumstances.13 Regarding verbal aggression, compensability does not imply that every
statement uttered in the workplace will give rise to coverage under FECA.14 A raised voice in

10

Dennis J. Balogh, 52 ECAB 232 (2001).

11

Id.

12

Supra note 5.

13

See Alton L. White, 42 ECAB 666, 669-70 (1991) (recognizing the compensability of physical threats and
verbal aggression).
14

See Mary A. Sisneros, 46 ECAB 155, 163-64 (1994); David W. Shirey, 42 ECAB 783 (1991).

6

the course of a conversation does not, in and of itself, warrant a finding of verbal abuse.15 One
yelling incident does not constitute a persistent pattern of harassment. Appellant has not shown
how such an isolated incident would rise to the level of verbal abuse or otherwise fall within the
coverage of FECA.16
Appellant also contended that he was discriminated against by Mr. Banks, Mr. Ives and
others. He contended that Mr. Ives told a coworker to stay away from him because he recorded
people. Appellant stated that he had recorded Mr. Banks to prove that he had discriminated
against him and created a hostile work environment. However, for harassment or discrimination
to give rise to a compensable disability under FECA, there must be evidence that harassment or
discrimination did, in fact, occur. Mere perceptions or feelings of harassment or discrimination
do not constitute a compensable factor of employment.17 An employee’s charges that he or she
was harassed or discriminated against, is not determinative of whether or not harassment or
discrimination occurred.18 To establish entitlement to benefits, a claimant must establish a
factual basis for the claim by supporting his or her allegations with probative and reliable
evidence.19 The Board finds that the factual evidence fails to support appellant’s allegation of
discrimination. Appellant did not submit witness statements from individuals indicating that
Mr. Banks discriminated against him or that Mr. Ives told employees to stay away from him to
avoid being recorded.
Appellant’s allegations regarding Mr. Banks’ instructions that he leave Ms. Scott’s
cubical and return to his shop and threat of disciplinary action,20 the denial of a performance
award21 and the filing of a EEO complaint alleging discrimination22 are administrative matters
and not compensable absent a showing of error or abuse on the part of the employing
establishment.
The statements of Mr. Banks, Mr. Sanderlin, Mr. Ives, Mr. Davis and
Mr. Hodges, as discussed above, establish that Mr. Banks did not err in the exercise of his
supervisory duties by directing appellant to leave Ms. Scott’s cubical and to return to the shop or
threatening the use of disciplinary action. There is no evidence of record regarding Mr. Banks’
decision not to give appellant a performance award. Although appellant filed an EEO complaint
15

Karen K. Levene, 54 ECAB 671 (2003).

16

See, e.g., Alfred Arts, 45 ECAB 530, 543-44 (1994) and cases cited therein (finding that the employee’s
reaction to coworkers comments such as you might be able to do something useful and here he comes was selfgenerated and stemmed from general job dissatisfaction). Compare Abe E. Scott, 45 ECAB 164, 173 (1993) and
cases cited therein (a supervisor’s calling an employee by the epithet ape was a compensable employment factor).
17

J.C., 58 ECAB 594 (2007); Robert G. Burns, 57 ECAB 657 (2006); Lorraine E. Schroeder, 44 ECAB
323 (1992).
18

See Ronald K. Jablanski, 56 ECAB 616 (2005); William P. George, 43 ECAB 1159 (1992).

19

See G.S., Docket No. 09-764 (issued December 18, 2009); C.S., 58 ECAB 137 (2006); Frank A. McDowell, 44
ECAB 522 (1993); Ruthie M. Evans, 41 ECAB 416 (1990).
20

See Marguerite J. Toland, 52 ECAB 294 (2001).

21

See Dinna M. Ramirez, 48 ECAB 308, 313 (1997); Michael Thomas Plante, 44 ECAB 510, 516 (1993).

22

Michael A. Salvato, 53 ECB 666, 668 (2002).

7

alleging discrimination regarding the actions of Mr. Banks and Mr. Ives, the record does not
contain a formal finding of error or abuse to establish these allegations of error or abuse in an
administrative matter. As there is insufficient evidence that the employing establishment acted
unreasonably in the above-stated administrative matters, the Board finds that appellant has not
established a compensable employment factor.
Since appellant has not established a compensable work factor, the Board will not address
the medical evidence.23
On appeal, appellant’s attorney contended that OWCP’s decisions were based on
incorrect findings of fact and conclusions of law. She asserted that the unsworn statements of
management officials did not outweigh appellant’s hearing testimony which established that a
December 10, 2012 yelling incident occurred as alleged. Counsel further asserted that an OWCP
hearing representative did not consider the history provided by appellant in finding against a
hostile work environment. She contended that the hearing representative incorrectly determined
that appellant played an active role in creating the December 10, 2012 incident. The Board finds
that appellant has offered no support for her argument and, for the reasons explained above, he
failed to establish an emotional condition while in the performance of duty.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition while in the performance of duty.

23

Karen K. Levene, 54 ECAB 671 (2003).

8

ORDER
IT IS HEREBY ORDERED THAT the September 6, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 2, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

